Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 1 of 9




                             EXHIBIT 1
         (NOTE TRAILING PAGES OMITTED FOR LACK OF RELEVANCE)
               Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 2 of 9


Bernstein, Max A.

From:                 Bernstein, Max A.
Sent:                 Thursday, January 7, 2021 6:40 PM
To:                   'Burkett McInturff'; Reddy, Aarti
Cc:                   Jessica L. Hunter; Low, Charlie; Duncan, Kevin P; Schattner, Ian; Gutkin, Jeff; Steven Wittels; Tiasha
                      Palikovic; Steven D. Cohen; Smith, Tryphena; Rhodes, Michael; Steven D. Cohen
Subject:              RE: Revised ESI Protocol


Burkett,

We don’t follow your explanation for not sharing your positions with us. We sent you a draft joint filing yesterday, and
that was the last email on this issue. My email yesterday said:

          Please find attached our draft positions for the joint letter. We are sharing this with you at the time we
          proposed for a mutual exchange, sufficiently in advance of the filing deadline, even though you are refusing us
          this basic courtesy.

Given that we sent you a draft of a joint letter just yesterday, we obviously were planning for a joint filing today. As for
my email from earlier this week that you attached, I explained that if you don’t share your positions with us sufficiently
in advance, and we have to respond substantively, we will have to do so in a further filing the following day—not that
we were forgoing a joint filing today.

We understand you to be saying you are not going to share your positions with us tonight. We intend to follow the
court’s order on deadlines, so will go ahead file our positions by themselves. We are pretty frustrated by these games
and think we have to note the history that lead to a unilateral filing for the Court.

Thanks,
Max

From: Burkett McInturff <jbm@wittelslaw.com>
Sent: Thursday, January 7, 2021 2:20 PM
To: Reddy, Aarti <areddy@cooley.com>; Bernstein, Max A. <mbernstein@cooley.com>
Cc: Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie <chlow@cooley.com>; Duncan, Kevin P
<kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>; Steven Wittels
<slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D. Cohen <sdc@wittelslaw.com>; Smith,
Tryphena <tsmith@cooley.com>; Rhodes, Michael <RHODESMG@cooley.com>; Steven D. Cohen <sdc@wittelslaw.com>
Subject: RE: Revised ESI Protocol

[External]

Aarti,

Per the attached email from Max we have been operating based on his statement that Defendants are refusing to
comply with Judge Parker’s joint discovery letter order and intend to file their own letter after Plaintiffs file their
letter. At this point if Noom wants to file a joint letter we will need to do it tomorrow, as we expect to be working on
Plaintiffs letter until late tonight. For what it is worth, I think Judge Parker would prefer a joint letter and would be
receptive to a brief joint letter motion today from the parties requesting a one‐day extension due to a dispute that was
recently resolved. Otherwise, we are going to continue operating based on your co‐counsel’s statement.

                                                               1
                    Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 3 of 9

Feel free to call me if you would like to discuss.

Thanks,

Burkett

J. Burkett McInturff
WMP | Partner
18 Half Mile Road | Armonk, NY 10504
Phone: 910 476 7253 | Fax: 914 273 2563




The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this message. This communication is intended to be and to remain
confidential and may be subject to applicable attorney/client and/or work product privileges. If you are not the intended recipient of this message, or if this message has been
addressed to you in error, please immediately alert the sender by reply e-mail and then delete this message and its attachments. Do not deliver, distribute or copy this message
and/or any attachments and if you are not the intended recipient, do not disclose the contents or take any action in reliance upon the information contained in this communication or
any attachments.


From: Reddy, Aarti <areddy@cooley.com>
Sent: Thursday, January 7, 2021 5:08 PM
To: Bernstein, Max A. <mbernstein@cooley.com>
Cc: Burkett McInturff <jbm@wittelslaw.com>; Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie
<chlow@cooley.com>; Duncan, Kevin P <kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff
<jgutkin@cooley.com>; Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>; Smith, Tryphena <tsmith@cooley.com>
Subject: Re: Revised ESI Protocol

Burkett,

It is now after 5:00 pm and we are not yet in receipt of Plaintiffs’ proposed position statement, due this evening. Can
you please advise as to when we will receive it?

Thank you,
Aarti


            On Jan 6, 2021, at 10:16 AM, Bernstein, Max A. <mbernstein@cooley.com> wrote:


            Hi Burkett,

            Please find attached our draft positions for the joint letter. We are sharing this with you at the time we
            proposed for a mutual exchange, sufficiently in advance of the filing deadline, even though you are
            refusing us this basic courtesy.

            Thanks,
            Max



                                                                                         2
       Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 4 of 9

From: Bernstein, Max A.
Sent: Tuesday, January 5, 2021 6:06 PM
To: Burkett McInturff <jbm@wittelslaw.com>; Reddy, Aarti <areddy@cooley.com>; Jessica L. Hunter
<jlh@wittelslaw.com>; Low, Charlie <chlow@cooley.com>; Duncan, Kevin P <kduncan@cooley.com>;
Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>; Steven Wittels
<slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D. Cohen
<sdc@wittelslaw.com>; Smith, Tryphena <tsmith@cooley.com>
Subject: RE: Revised ESI Protocol

Hi Burkett,

Thanks for the response. We will follow the plan we set out in our last email. We don’t agree that
asking for notice of the issues you intend to raise is contrary to SDNY rules of practice and note you do
not cite any rule for that position. Nor do we agree that Defendants have improperly serially revised
their position statement (the time stamps in this thread show it was Plaintiffs that revised their positions
up until the last minute before the deadline).

We think the issue here is pretty simple. We don’t know what you intend to include in these joint filings
until we get your draft. It is just not reasonable to expect us to meaningfully respond in the hours
before the document is due to the court and to force both parties and their admins to stay up until
midnight for no reason. Sadly, it sounds like even this is an issue we cannot work out amongst
ourselves, so we will have to involve Judge Parker.

Thanks,
Max



From: Burkett McInturff <jbm@wittelslaw.com>
Sent: Tuesday, January 5, 2021 5:31 PM
To: Bernstein, Max A. <mbernstein@cooley.com>; Reddy, Aarti <areddy@cooley.com>; Jessica L. Hunter
<jlh@wittelslaw.com>; Low, Charlie <chlow@cooley.com>; Duncan, Kevin P <kduncan@cooley.com>;
Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>; Steven Wittels
<slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D. Cohen
<sdc@wittelslaw.com>; Smith, Tryphena <tsmith@cooley.com>
Subject: RE: Revised ESI Protocol

[External]

Max,

We are not able to comply with the demand you raised for the first time yesterday that we give you two
full days to review and respond to our portion of the joint discovery letter for Judge Parker. You are also
wrong to claim that because Ms. Reddy “raised this issue last month,” your demand yesterday
“shouldn’t come as a surprise” to Plaintiffs. The very December 7 email from Ms. Reddy you reference
simply requested that the parties “reach an agreement that any final substantive edits to joint letters
need to be exchanged by 10:30 pm EST” on the day of the filing. The request you made yesterday is
certainly a surprise. We are tied up today and tomorrow with other assignments and do not expect to
begin working on our portion of the letter until Thursday morning. In any event we also do not believe
Defendants’ practice of serially revising their position statement in the parties’ joint status letters is
consistent with SDNY practice or what Judge Parker envisioned when she requested letters outlining the
agenda for the discovery conferences. As previously discussed with you and Ms. Reddy we also do not

                                                     3
        Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 5 of 9

believe your serial changes to Defendants’ portions of the letter accurately reflect the record or are
conducive to the Court’s resolution of the parties’ disputes.

Please let us know if you intend to comply with Judge Parker’s joint letter order. If you confirm you will
abide by the Court’s order, we anticipate sending you our version of the joint letter on Thursday
afternoon.

Finally, to the extent you intend to attach a copy of this email thread to your correspondence with Judge
Parker, please be sure to include this email.

Thank you,

Burkett

J. Burkett McInturff
WMP | Partner
18 Half Mile Road | Armonk, NY 10504
Phone: 910 476 7253 | Fax: 914 273 2563


<image001.png>
The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this message. This communication is intended to
be and to remain confidential and may be subject to applicable attorney/client and/or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this message and its
attachments. Do not deliver, distribute or copy this message and/or any attachments and if you are not the intended recipient, do not disclose the contents or
take any action in reliance upon the information contained in this communication or any attachments.


From: Bernstein, Max A. <mbernstein@cooley.com>
Sent: Monday, January 4, 2021 9:00 PM
To: Burkett McInturff <jbm@wittelslaw.com>; Reddy, Aarti <areddy@cooley.com>; Jessica L. Hunter
<jlh@wittelslaw.com>; Low, Charlie <chlow@cooley.com>; Duncan, Kevin P <kduncan@cooley.com>;
Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>; Smith, Tryphena <tsmith@cooley.com>
Subject: RE: Revised ESI Protocol

Burkett,

It’s not workable for Plaintiffs to send us unknown substantive arguments hours before a joint filing is
due and expect us to be able to meaningfully respond in the same filing. Given that we raised this issue
last month, it shouldn’t come as a surprise to you. We don’t understand the reasoning for your refusal
of an earlier exchange other than that you hope to gain a tactical advantage.

If you do not agree to exchange drafts Wednesday morning, we will review your submission on Thursday
and then file our response to that content as early as practicable the following day, along with a copy of
this email thread and a request for an order that you stop engaging in this approach to joint filings.

Please let us know whether you will agree to the Wednesday morning exchange or not.

Thanks,
Max

                                                                              4
        Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 6 of 9


From: Burkett McInturff <jbm@wittelslaw.com>
Sent: Monday, January 4, 2021 5:35 PM
To: Bernstein, Max A. <mbernstein@cooley.com>; Reddy, Aarti <areddy@cooley.com>; Jessica L. Hunter
<jlh@wittelslaw.com>; Low, Charlie <chlow@cooley.com>; Duncan, Kevin P <kduncan@cooley.com>;
Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>; Smith, Tryphena <tsmith@cooley.com>
Subject: RE: Revised ESI Protocol

[External]

Max,

We agree that the letter is due Thursday but cannot commit to your proposed timing. You are welcome
to send us your portion as soon as it is ready. We expect to send you our portion on Thursday
afternoon.

Thanks,

Burkett


J. Burkett McInturff
WMP | Partner
18 Half Mile Road | Armonk, NY 10504
Phone: 910 476 7253 | Fax: 914 273 2563


<image002.png>
The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this message. This communication is intended to
be and to remain confidential and may be subject to applicable attorney/client and/or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this message and its
attachments. Do not deliver, distribute or copy this message and/or any attachments and if you are not the intended recipient, do not disclose the contents or
take any action in reliance upon the information contained in this communication or any attachments.


From: Bernstein, Max A. <mbernstein@cooley.com>
Sent: Monday, January 4, 2021 8:29 PM
To: Reddy, Aarti <areddy@cooley.com>; Burkett McInturff <jbm@wittelslaw.com>; Jessica L. Hunter
<jlh@wittelslaw.com>; Low, Charlie <chlow@cooley.com>; Duncan, Kevin P <kduncan@cooley.com>;
Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>; Smith, Tryphena <tsmith@cooley.com>
Subject: RE: Revised ESI Protocol

Burkett,

We understand our next joint letter to the Court is due Thursday. Can you confirm you agree with
date? And can we agree to exchange drafts Wednesday morning to give the parties time to respond to
substantive arguments and avoid a crunch Thursday? The last of these joint filings ended up being a

                                                                              5
      Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 7 of 9

late‐night, near‐midnight filing (see below). For our own stress levels, and also to spare our respective
staffs, we think agreeing to an exchange Wednesday makes sense.

Thanks and happy New Year,
Max

From: Reddy, Aarti <areddy@cooley.com>
Sent: Monday, December 7, 2020 9:00 PM
To: Burkett McInturff <jbm@wittelslaw.com>; Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie
<chlow@cooley.com>; Bernstein, Max A. <mbernstein@cooley.com>; Duncan, Kevin P
<kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>; Smith, Tryphena <tsmith@cooley.com>
Subject: RE: Revised ESI Protocol

Burkett,

We filed just in the nick of time, but out of respect for our respective administrative teams, let’s please
reach an agreement that any final substantive edits to joint letters need to be exchanged by 10:30 pm
EST.

Please confirm. We’re happy to set deadlines for mutual exchanges to avoid late‐night filings in the
future.

Thank you,
Aarti

Aarti Reddy
Cooley LLP
+1 415 693 2103 office


From: Reddy, Aarti
Sent: Monday, December 7, 2020 11:15 PM
To: 'Burkett McInturff' <jbm@wittelslaw.com>; Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie
<chlow@cooley.com>; Bernstein, Max A. <mbernstein@cooley.com>; Duncan, Kevin P
<kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>
Subject: RE: Revised ESI Protocol

Burkett,

We’re not planning to file Exhibit E. Other than that, we have no substantive changes.

Regards,
Aarti

Aarti Reddy
Cooley LLP
+1 415 693 2103 office


From: Burkett McInturff <jbm@wittelslaw.com>
Sent: Monday, December 7, 2020 11:01 PM
                                                     6
        Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 8 of 9

To: Reddy, Aarti <areddy@cooley.com>; Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie
<chlow@cooley.com>; Bernstein, Max A. <mbernstein@cooley.com>; Duncan, Kevin P
<kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>
Subject: RE: Revised ESI Protocol

[External]

Aarti,

Attached is our latest draft of the joint letter. Below are a few notes:

      1. We sightly revised the intro paragraph because the version you sent us said it contained only
         the issues Noom seeks to raise.

      2. Our section fits within the allotted space but we do not approve of your formatting choices for
         our section so we shortened our arguments and returned out section to the original
         formatting. Please do not make any further changes to our section of the letter.

      3. The revised Ex. E you just sent us contains our clients’ personal email addresses, which we
         hereby designate confidential pursuant to the parties’ protective order. To avoid disclosure of
         these email addresses, we have attached two versions of Ex. E that protects this information
         from disclosure. You are welcome to use either version you choose but you do not have our
         permission to file any other version than the Ex. E versions attached to this email.

      4. If you make any changes to your section of the letter other than minor copy edits, we need to
         see them before filing. If you are concerned about meeting the filing deadline you can either (i)
         let us know and we will put the letter on our letterhead and file it, or (2) you can file after 12:00
         and we will not complain.

      5. Finally, please let us know if you plan to make any changes, as we don’t want to wait up
         unnecessarily if you are simply going proceed with filing.

Thanks,

Burkett

J. Burkett McInturff
WMP | Partner
18 Half Mile Road | Armonk, NY 10504
Phone: 910 476 7253 | Fax: 914 273 2563


<image001.png>
The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this message. This communication is intended to
be and to remain confidential and may be subject to applicable attorney/client and/or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this message and its
attachments. Do not deliver, distribute or copy this message and/or any attachments and if you are not the intended recipient, do not disclose the contents or
take any action in reliance upon the information contained in this communication or any attachments.



                                                                              7
        Case 1:20-cv-03677-LGS-KHP Document 141-1 Filed 01/07/21 Page 9 of 9

From: Reddy, Aarti <areddy@cooley.com>
Sent: Monday, December 7, 2020 10:44 PM
To: Burkett McInturff <jbm@wittelslaw.com>; Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie
<chlow@cooley.com>; Bernstein, Max A. <mbernstein@cooley.com>; Duncan, Kevin P
<kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>
Subject: RE: Revised ESI Protocol

See attached. Please send the draft as soon as possible.

Thank you,
Aarti

Aarti Reddy
Cooley LLP
+1 415 693 2103 office


From: Burkett McInturff <jbm@wittelslaw.com>
Sent: Monday, December 7, 2020 10:39 PM
To: Reddy, Aarti <areddy@cooley.com>; Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie
<chlow@cooley.com>; Bernstein, Max A. <mbernstein@cooley.com>; Duncan, Kevin P
<kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>
Cc: Steven Wittels <slw@wittelslaw.com>; Tiasha Palikovic <TPalikovic@wittelslaw.com>; Steven D.
Cohen <sdc@wittelslaw.com>
Subject: RE: Revised ESI Protocol

[External]

Can you resend me the new Exhibit E or tell me the page of Exhibit E that Tiasha’s email will be on? I
need to cite to it.


J. Burkett McInturff
WMP | Partner
18 Half Mile Road | Armonk, NY 10504
Phone: 910 476 7253 | Fax: 914 273 2563


<image003.png>
The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this message. This communication is intended to
be and to remain confidential and may be subject to applicable attorney/client and/or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this message and its
attachments. Do not deliver, distribute or copy this message and/or any attachments and if you are not the intended recipient, do not disclose the contents or
take any action in reliance upon the information contained in this communication or any attachments.


From: Reddy, Aarti <areddy@cooley.com>
Sent: Monday, December 7, 2020 10:37 PM
To: Burkett McInturff <jbm@wittelslaw.com>; Jessica L. Hunter <jlh@wittelslaw.com>; Low, Charlie
<chlow@cooley.com>; Bernstein, Max A. <mbernstein@cooley.com>; Duncan, Kevin P
<kduncan@cooley.com>; Schattner, Ian <ischattner@cooley.com>; Gutkin, Jeff <jgutkin@cooley.com>

                                                                              8
